Title: To Thomas Jefferson from Bernard Peyton, 30 August 1824
From: Peyton, Bernard
To: Jefferson, Thomas

My Dear Sir,Richd 30 Augt 1824on my return here, from Washington, last evening, found yours of the 25th, with the enclosure, unopened—I cannot, my dear Sir, express  the feelings of love & gratitude I entertain for you, for the many evidences of friendship I have recd at your hand, but above all, for your efforts, from time to time, in relation to the subject of your last, & that they should fail, especially as the President was particular in saying he had never promised the office to any one, but had given intimations &C: only, is utterly confounding to me, supported too, as your application for me was, by every respectable individual, almost, in the state—insomuch, that the P. M. General told me he had never in his life known any man; for any office, so powerfully supported—& added too, that if the appointment rested with him, your letter, alone, would have been conclusive—I confess I do not understand it, but sure it is, I do not get the place, & shall content myself with Poverty, as heretofore, feeling as deeply, as I shall to the hour of my death, the obligation I owe you, as if I had succeeded, remain, with the surest affectnYours Mo: TrulyB. PeytonYour dfts for $200 & 100 have been pd }The Citizens of Richd wished me to have the Office, how they will relish a man from abroad, I do not know, & one too, who will do the business, no doubt by deputy—I am sick with the ague & fever, & can scarcely sit upB.P